 DATTCO, INC. 1Dattco, Inc. and Civil Service Employees affiliates Local 760M, SEIU, AFLŒCIO.  Cases 34ŒCAŒ8596 and 34ŒCAŒ8658 September 27, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On January 14, 2000, Administrative Law Judge Ray-mond P. Green issued the attached decision.1  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed a cross-exception and brief in sup-port of the exception and otherwise in support of the judge™s decision.  The Respondent filed answering and reply briefs. The National Labor Relations Board has reviewed the record in light of the exceptions and briefs and has de-cided to affirm the judge™s rulings, findings, and conclu-sions only to the extent consistent with this Decision and Order. The judge found, among other things, that the Respon-dent was a successor employer and that it violated Sec-tion 8(a)(5) and (1) of the Act by refusing to recognize and bargain with the Union.  We find that the unit in which bargaining was requested was not an appropriate unit and that the Respondent did not violate the Act in this respect.2Unit Appropriateness and Successorship For a number of years, Laidlaw, Inc. has provided general schoolbus transportation services for the city of Hartford.  During the 1997Œ1998 school year, Laidlaw also provided schoolbus transportation for children in Hartford under Project Concern, a local school desegre-gation program.  The Union was certified as the exclu-sive bargaining representative of the schoolbus drivers and monitors at Laidlaw™s Hartford facility on February 2, 1998.3  At that time, it represented approximately 100 monitors and 180 drivers at Laidlaw™s Hartford facility.4                                                                                                                     1 The judge issued an errata on January 21, 2000. 2 In the absence of exceptions, we affirm the judge™s finding that the Respondent threatened applicant Lawrence Clayton with bodily harm in violation of Sec. 8(a)(1) of the Act and refused to hire him in   violation of Sec. 8(a)(3), (4), and (1).  We also agree that Clayton should be offered reinstatement and backpay.  As explained below, however, we disagree with the judge™s determination regarding when the backpay period should begin.  Hence, we have included a new Order that cor-rects the description of the backpay period. Our Order also includes the remedial language required by the Board™s decisions in Ferguson Elec-tric Co., 335 NLRB 142 (2001), and Ishikawa Gasket America, Inc., 337 NLRB 175 (2001).  3 All dates are in 1998 unless otherwise stated. 4 Approximately 25 of Laidlaw™s drivers, but no monitors, were as-signed to the Project Concern routes, as opposed to the regular schoolbus routes. In January, the Respondent acquired a facility in Hart-ford to use as a bus terminal.  Thereafter, it bid on and in May was awarded the contract to provide schoolbus transportation for the upcoming 1998Œ1999 school year for children in Hartford and suburban-Hartford under Project Choice, a statewide racial, ethnic, and economic balancing school program that replaced Project Concern.  Laidlaw retained the general schoolbus transportation contract for Hartford when the Project Choice contract was awarded to the Respondent. In August, the Respondent began hiring schoolbus drivers and monitors, many of whom previously worked for Laidlaw.  By late October, it had hired a representa-tive complement of employees at the Hartford terminal, i.e., approximately 59 drivers and monitors.  On October 23, the Union faxed to the Respondent a demand for rec-ognition as the representative of the Respondent™s drivers and monitors and an attendant request for bargaining.  The Respondent refused, asserting then and now that its Hartford terminal is a functionally integrated part of its statewide operations and is not an appropriate unit for bargaining. The judge found that, with respect to its Hartford op-erations, the Respondent was Laidlaw™s  successor and that it violated Section 8(a)(5) and (1) by refusing to rec-ognize and bargain with the Union.  As explained below, because we agree with the Respondent that the unit en-compassed by the Union™s October 23 demand was not an appropriate unit, we reverse the judge™s finding that the Respondent™s refusal to recognize the Union and bar-gain was unlawful.5The judge accurately set forth the test that the Board uses in assessing whether an employer is a legal succes-sor with an obligation to recognize and bargain with a union. Citing Fall River Dyeing Corp. v. NLRB, 482 U.S. 27 (1987), the judge stated that ﬁa purchasing employer is required to recognize and bargain with a union repre-senting the predecessor™s employees when there is ‚sub-stantial continuity™ of operations after the transaction and if a majority of the new employer™s work force, in an appropriate unit, consists of the predecessor™s employees when the new employer has reached a ‚substantial and representative complement.ﬂ  (Emphasis added.)  See also Banknote Corp. of America v. NLRB, 84 F.3d 637, 642Œ643 (2d Cir. 1996) (ﬁSubsections 8(a)(5) and 9(a) of the Act, read together, only require a successor to bargain with the representative of an ‚appropriate™ bargaining unitﬂ).  5 In view of our dismissal of the 8(a)(5) charge on this ground, we find it unnecessary to pass on the other successorship issues raised in this case. 338 NLRB No. 7  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2Although the judge analyzed most of the successorship 
factors, he did not independently assess the appropriate-
ness of the unit.  Rather, he relied on two earlier cases 
involving the Respondent where the Board found that 
single-facility units at other locations were appropriate.  
Dattco, Inc
., 324 NLRB 323 (1997) (Clinton terminal); 
Dattco, Inc
., 325 NLRB No. 138 (1998) (not reported in 
Board volumes) (North Branford terminal).
6  He found that the Respondent™s operations at the Hartford terminal 
were not materially different
 from the operations at the 
Clinton and North Branford terminals, and believing that 
he was bound by those cases, he found that the Hartford 
terminal constituted an appropriate unit.  For the reasons 
set forth below, we disagree.  
It is well settled that a single-facility unit is presump-
tively appropriate for collective bargaining, unless it has 

been so effectively merged 
into a more comprehensive 
unit, or is so functionally integrated, that it has lost its 
separate identity
.  New Britain Transportation Co.
, 330 NLRB 397 (1999), citing 
J & L Plate
, 310 NLRB 429 
(1993).  To determine whether the presumption has been 

rebutted, the Board considers 
such factors as central con-
trol over daily operations and labor relations, including 
the extent of local autonomy; degree of employee inter-
change; similarity of skills, functions, and working con-
ditions; and bargaining history, if any
.  J & L Plate, Inc.
, supra; 
D & L Transportation, Inc
., 324 NLRB 160 
(1997).  Each case must be assessed on its own facts, 

even where, as here, the Board has made previous deter-
minations about other facilitie
s of the same employer.  
See generally 
Dunbar Armored, Inc. v. NLRB
, 186 F.3d 844 (7th Cir. 1999).  We find that the Respondent has 
rebutted the single-facility presumption and demon-
strated that the Hartford terminal is not an appropriate 
unit standing alone.  
The Respondent operates nine terminals in eight cities 
and towns in ConnecticutŠone each in New Britain, 

Westport, Middletown, Hart
ford, Plainville, Avon, and 
Cheshire, and two in New Haven.  From these terminals, 
drivers are dispatched to drive school, commuter, and 
charter routes in many adjacen
t towns.  Each terminal is 
headed up by a terminal manager or dispatcher who has 
authority to explain local rules to drivers, tell them where 
to park buses, and issue initial oral warnings for atten-

dance and tardiness. 
The Respondent™s headquarters is located in New Brit-
ain near the terminal there. 
 All of the terminals are lo-
cated within 55 miles of New Britain.  All bus service 
and charter contracts are negotiated or booked by head-
quarters.  Administratively,
 the statewide operation is                                                           
                                                           
6 The Clinton and North Branford terminals have since closed. 
divided into northern and sout
hern districts, each with a district manager.  The district managers spend much of 
the workday on the road, monitoring routes and drivers.  
They also investigate all acci
dents.  These individuals work at headquarters in New Britain, as does the vice 
president of operations.  Each district has a safety super-
visor who is primarily responsible for hiring. 
The formulation of schoolbus routes and assignments 
is done at headquarters by computer.  Each afternoon at 

4, dispatchers at each termin
al contact headquarters to report the terminals™ personnel and resource needs for the 
following morning, and each mo
rning at 10 the dispatch-ers contact headquarters to report their needs for the af-

ternoon routes.  Every day the Respondent assigns driv-
ers out of their base terminals to satisfy the requirements 
of contractual schoolbus routes.  These drivers are shut-
tled from their base terminals 
to a receiving terminal at 
the beginning of the day, and shuttled back to their base 
terminals at the end of the workday.
7  Thus, 24 of the 
drivers and monitors based at
 the Hartford terminal are 
assigned on a regular basis to drive bus routes that begin 

and end at other terminals.  The managers or dispatchers 
at the receiving terminals supe
rvise the drivers sent to 
them even though the drivers are based elsewhere.   
All wages and benefits are corporatewide and are de-
termined by headquarters.
8  All accounting, payroll, per-
sonnel, and records functions are carried out at headquar-
ters.9  Paychecks are generated by and issued from head-
quarters.  All employees are subject to the same corpo-
ratewide policies and rules, and only headquarters per-
sonnel may issue written warnings, suspend, or terminate 
employees. 
Neither Hartford Terminal Manager David Madison 
nor any of his counterparts at other terminals hires em-
ployees or grants time off.  Although applicants for 
driver positions may pick up applications at local termi-
nals, their applications are forwarded to the Respondent™s 
New Britain headquarters where hiring is done by the 
district safety supervisors.
10  A driver applicant must 
report to New Britain for a physical examination and 

drug screen prior to being hired.  District safety supervi-
sors investigate the applicant™s driving history and back-
 7 Drivers who are assigned out of their base terminals are paid dur-
ing this shuttle time. 
8 Wages are higher only at the Westport terminal, where municipal 
law governs the hourly wage paid to the drivers. 
9 No personnel records are kept at the Hartford terminal. 
10 Presumably, this process applies to monitors as well.  Although 
most of the testimony on the subject of hiring concerned drivers, noth-
ing in the record refutes the Res
pondent™s assertion that ﬁall hiringﬂ 
was done by headquarters.  Only 8 of the 72 employees of the Hartford 

terminal during the 1998Œ1999 school year were monitors.  The vast 
majority of the employees at Ha
rtford are and were drivers. 
 DATTCO, INC. 3ground.11  All drivers, irrespective of the terminal to 
which they are hired, must possess a class B commercial 
drivers license with passenger and schoolbus endorse-
ments.  If an applicant does not already have the requisite 
license and certifications, he or she is given the time and 
training necessary to procure one prior to being hired.  
Mandatory monthly and yearly safety seminars for all 

drivers and monitors are conducted at the New Britain 
headquarters. 
New Britain and Middletown are the only terminals 
that have repair shops, so the drivers take buses from all 

terminals there for service.  All bodywork on buses is 
performed at the Middletown terminal. 
On this record, we are constr
ained to conclude that the 
drivers and monitors at the Hartford terminal do not con-

stitute a unit appropriate for collective bargaining.  The 
record demonstrates highly centralized control over daily 
operations, and uniform working conditions, functions, 

and skills.  All bus routes are coordinated by computer at 
the Respondent™s headquarters, and the staffing needs for 
the routes are reported twice a day to, and coordinated by 
headquarters.  Hiring, written discipline and suspension, 
and termination decisions are made at headquarters.  
Time off is granted by managers at headquarters.  Payroll 

and personnel functions are carried out at headquarters.  
All benefits, wages, rules, and policies are uniformly set 
and applied.  All drivers operate school, commuter, or 
charter buses, and monitors ride along to watch and assist 
students on the schoolbuses.  All drivers are required to 
have a class B license with passenger and schoolbus en-

dorsements, and all drivers must undertake the same 
training.  
In the prior cases relied on by the judge, the Board 
found that single-facility units were appropriate at the Respondent™s now-closed Clinton and North Branford 
terminals, despite the highly centralized operations and 
labor relations and the uniformity of skills and terms and 
conditions of employment, which also exist here.  In 
those cases, the Board found that the terminal managers 
and dispatchers exercised a high degree of autonomy 
over day-to-day operations, including assignment, dis-
patch, and minor discipline, and that there was only 
minimal interchange of drivers between the facilities in 
issue and the Respondent™s other terminals. 
Here, by contrast, the employee interchange is substan-
tial and the terminal manager at Hartford exercises much 
less authority over drivers based at the terminal.  Specifi-
cally, 24 Hartford-based drivers are shuttled out to other 
terminals 
daily
 to service routes at those terminals.  They 
                                                          
                                                           
11 If the safety supervisor discove
rs something questionable about an 
applicant, such as a speeding ticket, the district manager makes the 
hiring decision. 
are supervised by the managers of their receiving termi-
nals 
daily
 in the performance of their work, and not by 
the Hartford terminal manager.  In other words, unlike 
the Clinton and North Branford terminals in previous 
litigation, the Hartford terminal is a labor pool that regu-
larly supplies a significant amount of manpower to other 
terminals.  We cannot find that the drivers and monitors 

at the Hartford terminal constitute a viable unit when 
fully one-third of the employees there do not actually 
work in the unit on a regular basis and are separately 
supervised by terminal managers elsewhere.  This level 
of interdependence and interchange is significant and, 
with the centralization of operations and uniformity of 
skills, functions, and working conditions, is sufficient to rebut the presumptive appropriateness of the single-
facility unit.
12Because the Hartford terminal does not constitute an 
appropriate unit within the Respondent™s operation, we 

find the Respondent is not a successor under Board law, and that it had no obligation to recognize and bargain 
with the Union.  Accordingly, we shall dismiss the 

8(a)(5) allegations.  
Remedy for the Discrimination Against 
Lawrence Clayton On November 30, 1998, former Laidlaw busdriver and 
union adherent Lawrence Clayton applied for a driving 

position at the Respondent™s Hartford terminal.  There 
are no exceptions to the judge™s finding that Clayton was 
threatened with bodily harm in violation of Section 
8(a)(1) and discriminatorily denied employment in viola-
tion of Section 8(a)(3), (4), and (1).  An issue is pre-
sented, however, as to his backpay remedy. 
At the time of the discrimination against him, Clayton 
did not have a class B driver™s license, which the Re-
spondent requires of all busdrivers.
13  As indicated above, 
however, it was the Respondent™s practice to train appli-
cants and allow them time to procure the necessary li-
cense and certifications in anticipation of hiring themŠa 
 12 In this respect, this case is similar to 
Novato Disposal Services, 328 NLRB 820, 820 (1999), in which among other things, the Board 
relied on the ﬁsignificant degree of . . . temporary interchangeﬂ between 
petitioned-for drivers and drivers from other of the employer™s compa-
nies. 
See also Budget Rent A Car Systems
, 337 NLRB 884 (2002), in 
which the Board found that the single-facility unit presumption had 
been rebutted.  There, branch mana
gers at the two petitioned-for stores 
had little or no input into hiring, term
inations, serious discipline, wages, benefits, or scheduling overtime; cont
rol of labor relations was  central-
ized; there was substantial functional integration and employee contract 
among all the stores; and job functi
ons and terms and conditions of 
employment were identical from store to store.   
13 Laidlaw did not require that all employees have a class B license.  
At Laidlaw, Clayton drove smaller schoolbuses for which a class C 
license was required. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4process which took an average of 2 to 4 weeks.  In di-
recting the Respondent to offer employment to Clayton 
and make him whole, the judge found that the backpay 
period should run from the date
 Clayton received or re-
ceives the appropriate credentials to the date the Respon-
dent offers him employment.  The General Counsel has 
excepted to the backpay remedy and argues that Clayton 

should be awarded backpay from the date of the dis-
crimination against him until the Respondent offers him 
employment.  We disagree with both the judge and the 
General Counsel.   
The fundamental purpose of Board remedies is to 
ﬁundo the effects of violations of the Act.ﬂ  
NLRB v. Seven-Up Bottling Co.
, 344 U.S. 344, 346 (1953).  The Board™s customary remedy for a discriminatory failure to 

hire is to direct instatement and backpay, with interest.  
The purpose of the remedy is to make the victim of the 
discrimination ﬁwholeﬂŠthat is (as nearly as possible), 

to put him in the position, employment-wise and mone-
tarily, that he would have been in had no discrimination 
occurred.  Phelps Dodge Corp. v. NLRB
, 313 U.S. 177, 
194 (1941).  Clearly, neither the judge™s recommended remedy nor 
that proposed by the General Counsel would accomplish 
this purpose.  The judge™s remedy would effectively 
deny Clayton backpay for at least part of the period from 
the date of the unlawful conduct toward him until the 
date he is offered employment.  The remedy requested by 
the General Counsel would give Clayton more than he 
would have earned had he been treated lawfully and been 
given the time and training necessary to obtain the class 
B license.  Accordingly, we reject both of these ap-
proaches. To restore Clayton to the position he would have been 
in absent the unlawful discrimination, we shall impose a 
remedy based on the Respondent™s own hiring practices.  
As stated above, the Respondent™s practice was to offer 
applicants employment conditioned on their obtaining 
the license, then to train them
 so that they could meet 
licensing and certification requirements, and finally to 

employ them once they received the license.  Consistent 
with that practice,
 we find that the backpay period should 
begin on the date after November 30 (the day he applied 

for employment) that Clayton would have obtained the 
required license had he not been treated unlawfully. 
Of course, we can only speculate about the amount of 
time it would have taken him to obtain the class B li-
cense and certifications in 1998 had he been offered em-
ployment and received appropria
te training.  We think it 
reasonable to assume, however, that the length of time 
that it actually takes him to acquire the license (or that it 
took him if he has since gotten the license) is the same 
amount of time it would have taken him to do so in 
1998.14More precisely, to determine the date the backpay pe-
riod should begin, we shall add the length of time that it 
takes, or took, Clayton to apply for and receive the requi-
site class B license to the date that he was discriminato-
rily refused employment, November 30.  To illustrate, if 

Clayton applied for and recei
ved the appropriate license in 15 days, the backpay pe
riod should begin on Decem-
ber 15, 1998.  And if Clayton has not obtained the li-
cense but does so within a reasonable period of time after 
being offered employment by the Respondent, and if, for 
example, it takes him 22 days to receive it, then the 
backpay period should begin on December 22, 1998.
15ORDER The National Labor Relations Board orders that the 
Respondent, Dattco, Inc., Hartford and New Britain, 
Connecticut, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from  
(a) Refusing to hire applicants for employment be-
cause of their affiliation or support for the Union or be-
cause they have participated or given evidence in a prior 
unfair labor practice proceeding. (b) Threatening bodily injury to job applicants or em-
ployees because they are members or supporters of the 
Union. 
(c) In any like or related manner interfering with,  re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed to them by Section 7 of the Act.  
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days of the date of this Order, offer Law-
rence Clayton, as may be appropriate to the circum-

stances, entry to its training program or employment as a 
busdriver. 
(b) Make Clayton whole with interest, for any loss of 
earnings he may have suffered in the manner described 
above. (c) Preserve and, within 14 days of a request or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desig-
                                                          
 nse. 14 We disavow the judge™s suggesti
on that Clayton™s entitlement to 
backpay should be limited because he
 did not obtain a class B license when he worked at Laidlaw.  Clay
ton had a class C license, which was 
required to drive the smaller buses that Laidlaw operated.  More impor-
tantly, as stated above, the Res
pondent gave other applicants the 
opportunity to get the class B lice
15 If Clayton did not obtain the license
 and fails to do so within a rea-sonable period, we shall assume that
 he would not have done so in 1998 either, and therefore would not have 
been employed by the Respondent.  
In such circumstances, Clayton w
ould not be entitled to backpay.   DATTCO, INC. 5nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.   
(d) Within 14 days after service by the Region, post at 
its facility copies of the attached notice marked ﬁAppen-

dix.ﬂ
16  Copies of the notice, on forms provided by the 
Regional Director for Region 34, after being signed by 
the Respondent™s authorized representative, shall be 
posted by the Respondent i
mmediately upon receipt and 
maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendenc
y of these proceedings, the Respondent has gone out of business or closed the facil-

ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-

tice to all current employees and former employees em-
ployed by the Respondent at any time since November 
30, 1998. (e) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency Of The United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
                                                           
 16 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
WE WILL NOT refuse to hire applicants for employment 
because of their affiliation or support for the Union or 

because they have participated or given evidence in a prior unfair labor practice proceeding. WE WILL NOT threaten bodily injury to job applicants or 
employees because they are members or supporters of 
the Union. 
WE WILL NOT
, in any like or related manner, interfere 
with, restrain, or coerce employ
ees in the exercise of the rights guaranteed to them by Section 7 of the Act. 
WE WILL, within 14 days of the date of this Order, of-
fer Lawrence Clayton entry to our training program or 

employment as a busdriver, whichever is appropriate 
under the circumstances.  
WE WILL make Lawrence Clayton whole, with interest, 
for any loss of earnings he may have suffered as a result 

of our discrimination against him. 
DATTCO, INC.  Jennifer Dease, Esq., for the General Counsel. George E. Obrien Jr
. and Deborah Dehart Cannavino, Esq., for the Respondent. DECISION STATEMENT OF THE CASE RAYMOND P. G
REEN, Administrative Law Judge.  This case 
was heard by me in Hartford, Connecticut, on September 28Œ
30, 1999.  The charge in Case 34ŒCAŒ8596 was filed on No-
vember 18, 1999, and the charge and amended charge in Case 
34ŒCAŒ8658 were filed on January
 14 and May 13, 1999.  A 
complaint was issued in Case 34ŒCAŒ8596 on July 28, 1999, 
and a complaint in Case 34ŒCAŒ8658 was issued on June 22, 
1999.  In substance the complaints alleged as follows: 1.  That on February 2, 1998, the Union was certified by the 
Board as the exclusive collective-bargaining agent of certain 
employees of a company named Laidlaw Transit, Inc., in a unit 
consisting of all schoolbus drivers and bus monitors employed 
by the employer at its Hartford Connecticut facility; but exclud-
ing all other employees, mechanics, dispatchers, maintenance 
employees, office clerical employees, and guards, professional 
employees, and supervisors as
 defined in the Act.  2.  That in August 1998, the Respondent, Dattco, Inc., ob-
tained a contract from the State of Connecticut pursuant to 
which it replaced Laidlaw and continued Laidlaw™s business in 
basically unchanged manner and empl
oyed as a majority of its 
(Dattco™s) employees at the Hartford facility, a majority of the 
individuals previously employed 
by Laidlaw. That as a conse-
quence of such actions, Dattco became a successor to Laidlaw 

having an obligation to bargain with the Union.  3.  That since on or about October 7, 1998, the Respondent, as a successor to Laidlaw, has refused to recognize and bargain 
with the Union as the exclusive collective-bargaining represen-
tative of its employees in the unit described above.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 64.  That on or about November 30, 1998, the Respondent, by 
its manager, David Madison, th
reatened employees with bodily 
harm if they engaged in union activities.  
5.  That on or about December 7, 1998, the Respondent by 
Madison told employees that they would not be hired because 
of their union activity and refused to hire Lawrence Clayton for 
such unlawful reasons. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed, I make the following  FINDINGS OF FACT I.  JURISDICTION
 The parties agree and I find that the Respondent, an em-
ployer, engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.  It also is agreed and I find that the 
Charging Party, Civil Service Employees, affiliates, Local 760, 
SEIU, AFLŒCIO is a labor organization within the meaning of 
Section 2(5) of the Act.  II.  THE ALLEGED UNFAIR LABOR PRACTICE  A.  The Successorship Issue 
On February 2, 1998, the Union was certified as the bargain-
ing representative of the busdrivers and monitors who were employed by Laidlaw at a facility located at 2909 Main Street, 

Hartford, Connecticut.  The em
ployees, then employed by 
Laidlaw at this facility, were working pursuant to a contract 
between Laidlaw and the city of Hartford for the transportation 
of public school students.  This
 contract, which was overseen by the Hartford Board of Education, provided transportation of 
students within the city of Hartford (intracity routes) and trans-
portation from Hartford to some 
of the suburban school districts surrounding Hartford.  The latter function was undertaken pur-
suant to ﬁProject Concernﬂ designed in an attempt to desegre-
gate the public school system of Hartford. The Project Concern 
transportation was overseen by Mary Carroll.  
In performing the Hartford contract, Laidlaw employed 
about 180 busdrivers and 100 monitors. (Monitors are people who go along with the bus and tend to the children when 

needed.)  Of the total unit consisting of about 280 people, there 
were about 25 busdrivers assigned to Project Concern routes.  
There were no monitors who were employed by Laidlaw for 
these routes.  
In 1997, the State of Connecticut enacted a new desegrega-
tion program which was called ﬁProject Choice.ﬂ This was to 
be implemented in the 1998Œ1999 school year.  Like its prede-

cessor, the new Project Choice wa
s designed to foster desegre-
gation of various areas in Connecticut including the Hartford 
city schools by affording city students an opportunity to enroll 
in suburban school districts.  (T
he program also theoretically 
provided transportation options for suburban students to enroll 
in inner city schools.)  Unde
r the new program, which was 
regional in nature, three sending di
stricts were designated; these 
being Hartford, New Haven, and Bridgeport.  Additional educa-
tional services were also provided, but for our purposes, we 
remain focused on busing. For the Hartford area, an entity 
called the Capitol Regional Edu
cation Counsel (CREC) was set up and Mary Carroll moved from Project Concern to the Hart-
ford area administration of Project Choice.  
In May 1998, bids were solic
ited by CREC for the schoolbus 
routes related to Project Choice in Hartford. Laidlaw and 
Dattco, each submitted competing bids for this work.  Dattco 
turned out to be the successful bidder and was awarded the 
Project Choice routes for the 1998Œ1999 school year. Laidlaw 
ceased to perform this work in late spring of 1998.  Neverthe-
less, Laidlaw retained the intracity routes for Hartford which, as noted above, constituted the bulk of its work in the Hartford 
area.  Unlike Laidlaw which is a publicly owned corporation oper-
ating throughout the United States and Canada, Dattco is a 
private, family owned business,
 headquartered in New Britain Connecticut and principally doing business in that State.  
In January 1998, Dattco leased 
a property in Hartford which 
it used as a bus terminal.  At that time, it transferred from New 

Britain, a few routes in Hartford unrelated to the Hartford pub-
lic schools. These were a shuttle 
service for the University of 
Hartford and bus service for two private schools. In August, Dattco moved more buses and increased its rented space at the 
Hartford facility to take care of the Project Choice contract.  
Dave Madison was transferred 
from New Britain to be the 
Hartford terminal manager and Yolanda Carabello was hired to 
be the Hartford dispatcher. Dattco also transferred some main-
tenance people to Hartford. Prior to his employment by Dattco, 
Madison had been a supervisor
y employee of Laidlaw at its 
Hartford facility. 
The physical facility at Hartford
 consists of a garage with 
three bays, a drivers™ room, a dispatch office, and the terminal 
manager™s office.  It also has space to park buses. 
Beginning in mid-August 1998, Dattco commenced hiring drivers and monitors for Hartford.  Although most of these people would be hired to work on Project Choice routes, some 
were utilized for other work as well.  In any event, this hiring 
process began around August 13, 1998, and continued through-
out the year.  The largest group of new hires took place in Au-
gust and smaller numbers of new hires occurred in September, 
October, and thereafter. The school year commenced in early 
September 1998, presumably soon after Labor Day, and by 
September 8, 1998, Dattco had assigned a total of 58 people to 
be drivers and monitors at the Hartford facility. By the end of 
September, Dattco had hired about 60 drivers and monitors for 
the Hartford facility.  By the end of the 1998Œ1999 school year, 
the number of drivers and monitors employed at this facility 
reached about 72 or 73.  At the beginning of the 1999Œ2000 
school year and despite an expansion of the Project Choice 
program, the number of such employees was in the range of 
between 69 to 73 employees.  (A
n Appendix A to this decision describes who was hired and when.) By letter dated October 6, 
1998, the Union made a demand 
for recognition.1 This was followed up by a telephonic demand 
occurring in or about mid-November 1998. There is no dispute                                                           
 1 The Employer in an appendix to its brief offered to show, by way 
of a cover fax sheet, that the dema
nd was not actually sent until Octo-
ber 23, 1998.  Even if this is so, I don™t think it would have any effect 
on the outcome of this case. 
 DATTCO, INC. 7as to the fact that the Respondent has refused to recognize the 
Union. In order to put the evidence in context, it is useful at this 
point to focus on the theories of the respective parties.  The 
General Counsel argues (1) that 
Dattco™s Hartford facility con-
stitutes a single and separate appropriate unit and (2) that a majority of the employees hired for this facility had been em-
ployed by Laidlaw in the certified bargaining unit.  Contending 
that Dattco is engaged in essen
tially the same business as Laid-
law (driving schoolbuses); that there was continuity of opera-
tions when Dattco replaced Laidlaw in this portion of Laidlaw™s 
Hartford business; and that a majority of Dattco™s Hartford 
work force consisted of former Laidlaw unit employees, the 
General Counsel argues that 
Dattco is a successor having a legal obligation to bargain with the Union. The Respondent contends that the Hartford unit is not a sepa-
rate appropriate bargaining unit 
inasmuch as Dattco™s statewide 
operations are highly integrated and centralized.  It argues 

among other things, that employees at all of its facilities receive 
the same level of wage and benefits; that they work under the 
same employee rules and regulati
ons; that the distribution of routes is determined at its centr
al headquarter facility; and that 
there is a significant degree of regular employee interchange 
among the Respondent™s several 
Connecticut facilities.  Ac-
cordingly, it argues that the smallest appropriate unit would 

have a statewide unit consisting of at least 800 employees and 
therefore, the Hartford/Laidlaw employees who have been inte-

grated into its centralized operations, would comprise only a 
small fraction of the work force. Moreover, the Respondent 
argues that even if the Hartford facility were held to be a sepa-
rate appropriate unit, the former Laidlaw employees would not 
make up a majority of its work fo
rce as of the date that recogni-tion was granted and when the number of employees reached a 
ﬁrepresentative complement.ﬂ 
The General Counsel and the Respondent differ as to how to 
count people who had worked for Laidlaw but who left that 

Company at a point in time well before the transition was made 
to Dattco. There has been considerable prior litigation at the Hartford 
Regional Office, in the context 
of representation cases, regard-ing Dattco and the question of appropriate units.  This has led 
to a number of decisions on this issue which are summarized 
below. In 1994, in Case 34ŒRCŒ1290, the Regional Director con-
cluded that a proposed unit of drivers at Dattco™s North Bran-
ford, Connecticut facility was not appropriate.  Consequently, 
in December 1994, a representation election was conducted in a 
statewide unit of busdrivers which resulted in a certification of results. (The Union lost.) In 1996, Local 443 IBT filed a petition in Case 34ŒRCŒ1431 
in relation to drivers at a Dattco facility in Clinton, Connecti-
cut. Once again the Regional Director concluded that the pro-
posed unit was inappropriate. Local 443 appealed to the Board 
which reversed the Regional Director, and relying on 
D&L 
Transportation, 324 NLRB 160 (1997), found that the Clinton 
facility constituted a separate appropriate unit.  
Dattco Inc., 324 NLRB 323 (1997).  When the employer refused to bargain, in 
order to test the certification in the court of appeals, the Board 
issued its decision after summary judgment holding that Dattco 
refused to bargain.  325 NLRB No. 138 (1998) (not reported in 
Board volumes).  That matter is 
still pending, as is another case involving Dattco™s North Branford facility, where the Board 
denied the Respondent request for review of the Regional Di-
rector™s conclusion that a single facility unit is appropriate. 
As the operations of the Respondent were not materially dif-
ferent at the time of the present hearing, it seems to me that the 

Board™s decision, finding that single-facility units are appropri-
ate for Dattco, is binding on me.2  I note parenthetically, that if 
it is ultimately concluded that the Hartford unit is not appropri-
ate and that a multifacility unit is the only appropriate unit, then 
no successorship could be found in this case and the Respon-
dent clearly would not have an obligation to bargain with the 
Union. The basic case defining successorship is Fall River Dyeing & 
Finishing Corp.  v. NLRB, 482 U.S. 27 (1987). In that case, the 
Supreme Court held that a purchasing employer is required to 
recognize and bargain with a union representing the predeces-
sor™s  employees when there is
 a ﬁsubstantial continuityﬂ of 
operations after the transaction and if a majority of the new 
employer™s work force, in an a
ppropriate unit, consists of the predecessor™s employees when the new employer has reached a 

ﬁsubstantial and representative complement.ﬂ 
If majority status exists in the new unit (meaning more than 
half of the new unit consists of the predecessor™s employees), 
then an obligation to bargain via successorship will be found 

even where the new bargaining unit has changed to some ex-
tent. NLRB v. Winco Petroleum Co., 668 F2.d 973 (8th Cir. 
1982) (purchaser consolidated the predecessor™s three service stations with four others). A purchaser can be a successor even 
if it takes over a fragment of the seller™s unit, where the new 
unit can exist on its own as
 an appropriate unit. Stewart Granite Enters,
 255 NLRB 569 (1981). An extreme example of this is illustrated by 
Bronx Health Plan, 326 NLRB 810 (1998), where 
a Board majority concluded that a new entity was a successor 
even though it was engaged in a 
somewhat different type of 
business and where the new unit consisted of less than 6 per-
cent of the predecessor™s existing unit.  Thus, in the present 
case, the fact that Dattco™s Hartford facility and the routes run 
from that facility constitute only a portion of Laidlaw™s preex-
isting unit, would not negate a successorship finding. Successorship will not be found in the event that the new 
employer substantially changes the nature of the business and 
thereby disrupts the continuity of the enterprise. 
CitiSteel USA, Inc., v. NLRB
, 53 F.3d 350 (D.C. Cir. 1995).   In 
School Bus Services
, 312 NLRB 1 (1993), the Board held that with respect to continuity, the questions to be answered are (1) whether the 
business of both employers wa
s essentially the same; (2) 
whether the employees of the new company are doing the same 
                                                          
 2 I note that the Respondent spent 
a good part of its brief discussing 
its contention that all of the Comp
any™s facilities are functionally inte-grated and have a significant amount of employee interchange.  I mean 
no disrespect to the Respondent or 
its counsel in not discussing the evidence on this point.  But as th
e Board has already ruled against Dattco™s unit position on facts which have not significantly changed, 

Respondent™s reargument of its positi
on, more appropriately must be 
made either to the Board or to a reviewing court.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8jobs in the same working conditions, under the same supervi-
sors; and (3) whether the new entity has the same production 
process, produces the same produc
ts and basically has the same 
customers. On the issue of continuity, see also 
Sierra Realty Corp., 317 NLRB 832, 836 (1995); 
Systems Management, 292 NLRB 1075 (1989), enfd. in part 901 F.2d 279 (3d Cir. 1990); 
Steward Granite Enterprises
, 255 NLRB 569, 573 (1991); and Spruce-Up Corp., 209 NLRB 194 (1974). In the present case, I would conclude that there is substantial 
continuity between the Hartford operations of Laidlaw and the 
Hartford operations of Dattco, despite the fact that Dattco took over only a portion of the schoolbus routes that Laidlaw had 
previously performed in the area. Most of the routes run by 
Dattco were routes which previous
ly had been run by Laidlaw.  
Dattco™s local terminal manager, 
Dave Madison, had also been 
the terminal manager for Laidla
w.  And many, but not all of 
new employees of Dattco, had been employed by Laidlaw dur-
ing the preceding school year.  The services being performed 
by Dattco are essentially the same as those performed by Laid-
law and the manner in which the employees do their work is 
not, in my opinion, significantly different.  (Lets face it, the 
work from an employee™s point of view, consists of driving a 
schoolbus on a predetermined route set by Dattco. This in-
volves arriving on time in the morning, taking a bus out on the 
run and returning it to the facility when the route is concluded.  
Although I would characterize this 
as a highly responsible job, 
it cannot, in my judgment, be called a job which affords a great 

deal of latitude in the means of its performance.) 
Inasmuch as the Board has already concluded that for Dattco 
a single facility unit is appropriate, the remaining question is 
whether or not, at an appropriate period of time, a majority of 
Dattco™s Hartford work force consisted of former employees of 
Laidlaw. The record indicates to me that Dattco reached its normal 
operations at Hartford in mid-September 1998, or at the very 
latest, by the end of October 1998.  After that, employees came 
and went as a result of normal turnover and although there was 
some expansion of the work force during the 1999Œ2000 school 
year, this did not involve a significant increase in employee 
numbers and was speculative at the beginning of the 1998Œ
1999 school year. Because Dattco hired people in August, Sep-
tember, October, and to a lesser degree in the ensuring months, 
it is difficult to pinpoint a precise date when it reached a repre-
sentative complement.  I therefore have tried to evaluate the 
numbers over a period of time. In tallying the numbers, I have
 included persons who appear on General Counsel™s Exhibits 19 and 20 which are computer 
runs made by Dattco of the drivers and monitors assigned to the 
Hartford facility payroll. I have
 also used General Counsel™s Exhibit 16 which is a payroll record from Laidlaw plus a num-
ber of Dattco application forms which were put into evidence 
by both the General Counsel and the Respondent.  The applica-
tions indicate what the job applicants listed as their previous 
employments when they applied 
for jobs at Dattco.  Thus, combining the application forms with General Counsel™s Ex-
hibit 16, I was able to ascertain which people on General Coun-
sel™s Exhibits 19 and 20 had previously worked for Laid-

law/Vancom and when they worked for the predecessor. 
General Counsel™s Exhibit 19 is a computer printout that was 
run on September 29, 1999, and lists the people employed in 
order of date of hire.  If an employee left Dattco™s employ be-
fore September 29, 1999, the date is listed; othe
rwise it is as-sumed that the individual was employed from the start date 
shown to the date of the comput
er run. (9/29/99.)  I should note that there are several names which have a start date and termi-
nation date which are identical.  When this occurs, this means 
that the individual never actually showed up for work and those 

individuals are not counted. General Counsel Exhibit 19 lists 
individuals who were employed
 from January 9, 1998, to Sep-
tember 21, 1999. (The latter date
 would be in the second year 

of Dattco™s Hartford operation.) General Counsel™s Exhibit 20 is a printout of Dattco™s em-
ployees that was run on March 10, 1999. It lists the employees 
in alphabetical order and I assume that it lists all persons who 
became employed by Dattco at the Hartford facility since its 
names on General Counsel™s E
xhibit 20 who do not appear on General Counsel™s Exhibit 19.  Obviously this would include 
people hired after September 21,
 1999. But it also includes a few people who were apparently 
hired much earlier.  (For ex-

ample, Maria Rupert listed on General Counsel™s Exhibit 20 as 
being hired on January 9, 1998, 
is not listed on General Coun-
sel™s Exhibit 19.) The combination of General Counsel™s Exhibits 19 and 20 
shows that the majority of Dattco™s hiring took place in August 

1998, with 30 people hired on August 19 and 20. By the end of 
August 1998, and still before the start of the school year, Dattco 
employed at this facility, exclusive of the terminal manager and 
dispatcher, 44 drivers and monitors.  Additional people were 
hired in September and October 1998.  And more people were 
hired thereafter. By my count, Dattco employed 54 drivers and 
monitors by September 14, 1998 (soon after the school year 
began); 59 by September 21, 
1998; 60 by September 28, 1998; 
and 59 by the end of October 1998.  (By the end of October 
1998, seven employees had left 
their employment during Octo-
ber and were replaced.)  I should note that the combination of 
General Counsel™s Exhibits 19 and 20 should list all unit cate-gory people who were on the Hartford facility payroll including 
those individuals who arrived at this facility in the morning and 
who were shuttled to other terminals.
3To determine which employees of
 Dattco at the Hartford fa-cility had previously been employed by Laidlaw, I reviewed 
Laidlaw™s payroll records and the employment applications of 
the people hired by Dattco.  Because as a matter of industry 
practice many (perhaps most) of the Laidlaw drivers were laid 
off at the end of the school year (at the end of May or in June), 
I counted as a former Laidla
w employee any person thereafter 
hired by Dattco who was employed by the predecessor up to 
late May 1998 or thereafter.  That is, if the evidence indicated 
that an individual was employed by Laidlaw on or after late 
                                                          
 3 I can see no reason to exclude from the count any individuals who 
were employed by Dattco during an 
appropriate period of time because 
they may also have worked for La
idlaw at the same time.  Assuming 
this to be the case, there is no reason to exclude from a bargaining unit, 
people who work regular part-time jobs for two employers at the same 
time.  
 DATTCO, INC. 9May 1998, I counted that person as being a predecessor em-
ployee who should count toward the Union™s majority status.  
On the other hand, if the evidence indicated merely that an 
individual had worked at one time for Laidlaw, but who was 
not employed by Laidlaw at or shortly before the end of the 
1997Œ1998 school year, I did not count that individual as being 
a predecessor employee.  Thus, if for example, an individual 
had worked for Laidlaw or Vancom but had an intervening 
employer before becoming employ
ed by Dattco, that individual 
was treated as if he was a new employee who should not be 
counted toward the Union™s majority status. In this regard, the 
Respondent cited a General Counsel memorandum on this sub-ject which supported its view of the law and which is persua-sive to me.  In General Couns
el™s memo, November 2, 1999; NLRB Press Release (R-2347) the General Counsel stated:  We initially found that there was substantial continuity 
between operations of the predecessor and those of the 
successor.  However, we  al
so found that various employ-
ees whose employment relati
onships with the predecessor had been severed and who had then been hired by the suc-
cessor, should not be included in determining whether a 
majority of the bargaining unit had been union-represented 
predecessor employees at the time of the predecessor™s 
cessation. In our view, those employees had severed their em-ployment relationships for reasons unrelated o the cessa-
tion of the predecessor™s operations.  WE thus found dis-
tinguishable such cases as Derby Refining, 292 NLRB 1015, (1989) enfd. 915 F.2d 1448 (10th Cir. 1990) and 
Cincinnati Bronze, 286 NLRB 39 (1987) where employees 
who had previously terminated
 their relationship with the 
predecessor were counted in the successor™s bargaining 
unit.  In those cases, however, the employees had been 
terminated as a consequence of the shift in operations from 
the predecessor to the successor. In such circumstances, 
there was no reason to believe that the employees would 
have ceased their employment but for the predecessor™s 
cessation of operations.  In our case, the predecessor em-
ployees in question had terminated their employment or 
had been terminated for unrelated reasons.  Therefore, 
they were not to be counted in determining the union™s 
majority status.  Absent t
hose employees, the union lacked 
majority status, and we decided to dismiss the Section 
8(a)(5) charge.  In counting the number of Dattco employees at various times 
and determining whether a majority came from Laidlaw, I as-

sumed that a single facility unit in Hartford, Connecticut, is 
appropriate and assumed that all employees who reported to 
that facility (whether or not working on Hartford routes), 
should be included in the unit. Wh
ere there are situations which are ambiguous, I have given the Respondent the benefit of the 
doubt on the theory that it is the General Counsel who has the 
burden of proving majority status. Thus, for example, I have 
not counted as part of the Union™s majority, Elizebeth Jenkins, 
Jesus Fernandez, Teresa Rodriguez, and Lydia Ferrer because 
neither the Laidlaw records nor their Dattco employment appli-
cations clearly indicated when they ceased working for Laidlaw 
before going to work for Dattco. 
I have also concluded that the company reached normal operations and had a representative 
complement no later than the end of September 1998, although 
I have included in Appendix A all hires (and terminations), 
from January 1998 through October 
31, 1998.  The count is as 
follows: As of August 31, 1998, there we
re 44 employees in unit jobs 
of whom 27 had been employed by Laidlaw in the working 

period immediately preceding their hire by Dattco. 
As of September 14, 1998 (right after the start of the 1998-
99 school year), there were 54 em
ployees in unit jobs of whom 
31 had been employed by Laidlaw in the working period im-
mediately preceding their hire by Dattco. 
As of September 21, 1998, there were 59 employees in unit 
jobs of whom 36 had been employed by Laidlaw in the working 
period immediately preceding their hire by Dattco. 
As of September 28, 1998, there were 60 employees in unit 
jobs of whom 36 had been employed by Laidlaw in the working 
period immediately preceding their hire by Dattco. 
As of the end of October 1998, there 59 employees in unit 
jobs of whom 37 had been employed by Laidlaw in the working 
period immediately preceding their hire by Dattco. 
Accordingly, as a majority of the Dattco Hartford unit at any 
given time from the end of August until the end of October 
1998, contained a majority of employees who had worked for 
Laidlaw during the immediately preceding working season, I 
conclude that Dattco was a successor, having an obligation to 
bargain with the Union upon its request to bargain.  B.  Lawrence Clayton 
Clayton was employed from 1991 to 1996 as a busdriver for 
Laidlaw/Vancom.  During that period he drove a type 2 small 
schoolbus which required a commercial driver™s license with a 
C endorsement.  Other people dr
ove larger schoolbuses requir-ing a B endorsement which Clayton did not have. He resigned in December 1996. 
In January or February 1997, 
Clayton began assisting the 
Union in its attempt to organize the Laidlaw/Vancom employ-
ees in Hartford.  He distributed union literature outside the 
facility and solicited employees to join the Union.  At this time, 
Dave Madison, who later became the terminal manager for 
Dattco, was the manager of the Hartford facility for Laidlaw. 
In March 1997, Clayton told Madi
son that he wanted to re-sume his job as a driver. He credibly testified that Madison 
asked him about his involvement in the Union and that he told 
Madison that his involvement should be obvious inasmuch as he could be seen each day outside the facility handing out lit-
erature. Clayton told Madison that he was one of the lead union 
organizers but that he wasn™t there to talk about the Union; he was there to ask for a job. 
Thereafter, Clayton met with Laidlaw™s operations manager 
who told him that he would not be hired because he did not 
have the C endorsement on his license and that the Company 
was only hiring people who coul
d drive both small and large schoolbuses.  (Requiring a B endorsement.) The Union filed an unfair labor practice alleging that Laid-
law unlawfully refused to hire Cl
ayton. After an investigation, 
that Company entered into a settlement agreement pursuant to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10which it agreed to hire Clayton.  As a condition of hire, Clayton 
agreed that after he started working, he would complete the 
necessary training to get a B endorsement thereby enabling him 
to drive the big buses.  Notwith
standing this agreement, Clay-
ton, although rehired in September,
  did not complete the train-ing, did not obtain the license endorsement, and again left Laid-
law™s employment in June 1998.
  Among other things, Clayton 
told Madison that he was tired of driving schoolbuses. In the meantime, the Union™s organizing drive culminated in 
an election which resulted in it being certified on February 2, 
1998.  The Union and Laidlaw thereupon commenced collec-
tive bargaining and Clayton was on the Union™s negotiating 
committee. When Clayton left his 
job at Laidlaw, he was hired 
by the Union as an organizer. 
On or about November 30, 1998, Clayton visited the facility 
and asked Madison if he could be
 employed by Dattco.  Clay-
ton credibly testified that while giving him an application, 
Madison said, ﬁ[Y]ou™re not goi
ng to put a union in here, be-
cause some bodily harm might come
 your way this time, not by 
me of course, but there will be some bodily harm.ﬂ  
Madison testified that right afte
r Clayton™s visit, he called his 
superior, Phil Johnson, who is Da
ttco™s director of operations for the Northern District.  According to Madison, he told John-

son that he knew Clayton as a union organizer when they both 
worked at Laidlaw and that he didn™t think that Clayton™s ap-
plication was serious.  Madison testified that he told Johnson 
that Clayton did not have an up-to-date license and that he had 
some kind of ticket on his record.  Clayton also testified that he 
told Johnson that Clayton™s pers
onality wouldn™t fit in with the 
people currently working, that Clayton could be very argumen-
tative over any subject and that he didn™t think that Clayton 
would work very well with the people who were working. 
Madison recommended that Clayt
on not be hired, although he testified that he also told Johnson that if they did not hire Clay-
ton, they would likely be faced with an unfair labor practice 
charge. Johnson testified that he decided not to hire Clayton 

based solely on Madison™s reco
mmendation. He also testified 
that based on Clayton™s report to him, he felt that Clayton 

would be a ﬁskunk in the woodpile.ﬂ In relation to the refusal to hire Clayton, a number of things 
should be noted.  First, the Company™s witnesses testified that 
at that time (November 1998), there was a severe shortage of 

schoolbus drivers in Connecticut and as a consequence, it was willing to make a lot of allowances in terms of a person™s quali-
fications.  The record shows th
at a considerable number of other drivers were hired by 
Dattco despite having various speeding and other tickets on their records.  These included 
Wayne Bryce, Isaac Giles, Francis Matthews, Kevin McKinnis, 
Miguel Cordero, Sherwood Dickson, Dwayne Foster, and oth-
ers.  Indeed McKinnis, who ha
d two speeding tickets listed on his employment application, wa
s hired soon after Clayton ap-
plied for a job. Second, the fact that Clayton had let his commercial driving 
license lapse (for nonpayment), is also irrelevant.  In this re-
gard, the Company™s procedure is
 to agree with prospective 
employees to train them (without
 pay), and if an applicant ob-
tains the proper license, then employ that person after comple-
tion of the training.  As such, many people are put into the 
Company™s training program and ultimately hired who do not 
have a commercial driver™s license to begin with, much less the 
C or B endorsements.  In Clayt
on™s situation, he clearly could 
have renewed his commercial 
driver™s license and no doubt, with the training afforded to any other prospective employee, 
could have obtained the B endorsement necessary to operate a 
full sized schoolbus. In sum, I conclude, in accordance with the Board™s decision 
in Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), that the Gen-eral Counsel has met her burden of showing that a reason for 
refusing to hire Clayton was because of his union activity at 
Laidlaw, which Madison assumed would also occur at Dattco if Clayton was employed there.  Further, I conclude that the Gen-
eral Counsel has made out a strong prima facie showing that 
Madison™s recommendation, relied 
on by Johnson, to not hire 
Clayton, was based on the fact 
that Clayton had been involved 
in a previous unfair labor practice case which involved Madi-
son in that situation as well.  The reasons put forward by 
Dattco™s management for refusing to hire Clayton, were, in my 
opinion, not convincing and I therefore conclude that the Re-spondent has not met its burden 
of showing that it would not have hired Clayton for reasons unrelated to his union activity or 
unrelated to the previous unfair labor practice in which he was 
involved. I also conclude, based on the credited testimony of Clayton, 
that on November 30, 1998, the 
Respondent violated Section 8(a)(1) of the Act, when Madison threatened Clayton with bod-
ily harm. 
CONCLUSIONS OF LAW 1.  The Respondent Dattco, Inc., as a successor to Laidlaw, 
has violated Section 8(a)(1) and (5) of the Act by refusing to 
recognize and bargain with Civil Service Employees affiliates, 
Local 760, SEIU, AFLŒCIO. 2.  The Respondent violated Section 8(a)(1), (3), and  (4) of 
the Act by refusing to hire Lawrence Clayton because of his 
union activity and because of his participation in a previously 
filed unfair labor practice. 3.  The Respondent  has violated Section 8(a)(1) by threaten-
ing Clayton with bodily harm. 
4.  The violations found herein effect commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. With respect to Clayton, I shall recommend that the Respon-
dent offer to admit him immediately to its training program and 
if he obtains the proper license with a B endorsement, offer him 
employment as a busdriver.  If however, he has obtained his 

license with the B endorsement, I shall recommend that the 
Respondent offer him employment as a driver. 
There is a problem however with respect to backpay inas-
much as Clayton, without a co
mmercial driver™s license and 
without a B endorsement, would 
not have been hired.  How- DATTCO, INC. 11ever, had the Company offered to employ him, he easily could 
have had his license renewed by paying the $40 fee that he 
owed.  Also, it doesn™t seem that obtaining a B endorsement should be much of a problem assuming, however, that the indi-
vidual sticks with the training program.  The problem here is that Clayton didn™t do this when he was reinstated at Laidlaw as 

a result of the prior settlement 
and this raises a substantial doubt as to whether he would have repeated this pattern at 
Dattco. Although there is a presumption 
that backpay is owed when 
there is an illegal discharge or refusal to hire, I shall recom-
mend, in the circumstances of this particular case, that backpay 
should start from the date that Clayton obtains the proper li-
cense and a B endorsement and that backpay run until such 
time as the Respondent either offers to enroll him in its training program or offers him employment. 
Interest on any backpay owed shall be computed on a quar-
terly basis, less any net interim earnings, as  prescribed in 
F. W. Woolworth Co., 890 NLRB 289 (195), plus interest as com-
puted in New Horizons for the Retarded
, 283 NLRB 1173 (1987). [Recommended Order omitted from publication.] 
APPENDIX A  Name Dattco employment 
6Laidlaw 
employment 
71.  Maria Rupert 
1/9/98 
No 2.  Maria Angle 
1/9/98  
No 3.  Mabel Vega 
88/1/98 
No 4.  Ronald Woods 
8/13/98Œ
10/2/98 
8/27/97Œ5/22/98 
5.  Tomas Matos 
8/19/98 
In 1995 6.  Celso Ortiz 
8/19/98 
8/23/96Œ 
10/2/98 
97.  Antonio Rivera 
8/19/98-
12/13/98 
8/29/96Œ10/5/98 
8.  Justin Alabre 
8/20/98 
11/5/97Œ10/5/98 
                                                           
                                                           
6 Unless otherwise stated, an employee listed was employed from the 
date listed to at least 9/24/99, whic
h is the date that GC Exh. 19 was 
run.  If an employee had an identical start and end date on GC Exh. 19 
this means that the employee did not actually go to work for Dattco and 
therefore is not listed on the exhibit. 
 Also not listed is the dispatcher, 
Yolanda Caraballo and any mechan
ics assigned to this facility. 7 Information regarding the dates of employment at Laid-
law/Vancom are taken from Laidlaw™s payroll records and from job 
applications that employees f
illed out and submitted to Dattco. 
8 The record indicates that Mabel Vega worked in the office but 
acted from time to time as a substitute driver. 
9 A number of employees are shown on Laidlaw™s records as having 
terminated from that company in September or October 1998, after they 

had started working for Dattco.  I su
rmise that this simply means that 
the person didn™t work during the summer for Laidlaw and that Laid-
law, after being advised that the employee in question was not return-
ing, put a date on its records for termination. 
 9.  Wayne Bryce 
8/20/98 
7/25/96Œ10/5/98 
10. Sylvester Burke 
8/20/98 
9/2/97Œ8/27/98 
11. Maritza Serrano 
8/20/98Œ
10/27/98 
1995Œ1998 1012. Rodney Baylor 
8/20/98 
No 13. Shirley Scott 
8/20/98 
No 14. Henry Bussey 
8/20/98 
1996Œ1997 1115. Edelso Ibis 
8/20/98Œ
12/14/98 
1/6/98Œ10/5/98 
16. Samalich Garcia 
8/20/98 
9/2/97Œ10/5/98 
17. Jose Navarro 8/20/98 
8/23/96Œ10/2/98 
18. Elizabeth Jenkins 
8/20/98Œ
6/22/99 
10/8/96Œ98 
1219. Heriberto Quintana 
8/20/98 
8/28/96Œ10/2/98 
20. Michael Alamo 
8/20/98 
5/11/98Œ9/17/98 
21. Maria Bosque 
8/20/98 
9/19/95Œ10/23/98 
22. Maria Nunez 
8/20/98 
8/20/97Œ9/3/98 
23. Joseph Millington 
8/20/98-
2/8/99 
2/6/97Œ8/30/98 
24. Justin Alabre 
8/20/98 
11/5/98Œ10/5/98 
25. Crystal Brown/Byrd 
8/20/98 
8/28/96Œ10/5/98 
26. Jesus Fernandez 8/20/98 
8/10/93Œ? 
1327. Phillip Lewis 8/20/98 2/10/94Œ1/22/98 28. Julio Reyes 
8/20/98 
1/24/97Œ10/30/98 
29. Aleida Serrano 
8/20/98 
8/23/96Œ1/2/97 
30. Isaac Giles 8/20/98 9/89Œ9/98 31. Teresa Rodriguez 
8/20/98Œ
6/29/99 
10/9/97Œ1998 
1432. Everton White 
8/20/98 
10/1/97Œ10/30/98 
33. Reginald Meyers 
8/20/98 
3/5/97Œ10/5/98 
34. Sundel Ormbsy 
8/26/98Œ
12/11/98 
3/16/92Œ10/2/98 
35. Rebecca Ramsey 
8/27/98 No 36. Joann Gordon 8/27/98 
9/23/96Œ10/5/98 
37. Damaras Rodriguez  
8/27/98Œ
5/7/99 
No 38. Laren Wilson 
8/27/98 
10/8/96Œ9/21/98 
  10 The Laidlaw records show that she was employed in 1999 and the 
records I have don™t indicate her prior dates of employment.  She testi-

fied however that she was laid o
ff by Laidlaw at the end of the 1997Œ
1998 school year. 
11 Bussey™s job application lists last job before Dattco as being a cab 
driver. 
12 Laidlaw™s records show that Je
nkins started on 10/8/98 but they do 
not indicate her termination date.  He
r application to Dattco states that 
she worked for Laidlaw until 1998 when laid off by that company. 
13 Laidlaw™s records do not indicate a termination date and there is 
no other evidence in the record to indicate if or when he left Laidlaw. 
14 Laidlaw™s records list Teresa Rodriguez as starting on 10/9/97 but 
do not give her termination date.  He
r application to Dattco states that 
she worked from 11/97 to 1998 and 
does not indicate her termination 
date. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12 39. Verna Melius 
8/27/98Œ
10/1/98 
No 40. Francis Mathews 
8/27/98 
No 41. Sopheis Harrell 
8/27/98Œ
4/16/00 
6/95Œ7/97 
42. Ivy McKinley 
8/27/98Œ
6/24/99 
Last worked Dec. 1996 43. Joseph Kitchens 
8/27/98 
10/9/96Œ10/5/98 
44. Cornelle Flythe 
8/31/98 
9/4/96Œ10/5/98 
45. Junior Martell 
9/3/98 
8/14/97Œ
9/17/98
1546. Lissette Sostre 
9/3/98 
8/19/97Œ10/5/98 
47. Lydia Ferrer 
9/3/98 
? 
1648. Catherine Williams 
9/9/98Œ
4/15/99 
1/20/95Œ5/22/98 
49. Dwayne Foster 
9/11/98 
No 50. Noe Roman 
9/14/98Œ
10/22/98 
4/10/97Œ10/15/98 
51. Braswell White 
9/14/98 
No                                                           
 15 Laidlaw™s records list two employment periods for Martell; Au-
gust 14Œ15, 1997, and July 27ŒSeptember 17, 1998.  His job applica-
tion also lists other employers during the same year.  This indicates to 
me that he probably worked for Laidlaw during the summer of 1997 
and 1998. 
16 The Laidlaw records in evidence show her as being employed 
from August 27ŒDecember 3, 1998. 
52. Ernest Bosh 
9/14/98 
Last worked 
11/1/96 
53. Ana Declet 
9/14/98 
Last worked 7/97 
54. Melissa Leggett 
9/21/98 
9/16/91Œ10/5/98 
55. Sheila Davis 
9/21/98 
7/11/97Œ10/5/98 
56. Limaris Cumba 
9/21/98Œ
6/18/99 
8/13/97Œ10/21/98 
57. Sherwood Dickson 
9/21/98Œ
5/19/99 
10/20/97Œ10/5/98 
58. Mary Brown 
9/21/98Œ
6/21/99 
10/9/96Œ10/1/98 
59. Francisco Ramos 
9/21/98 
No 60. Mark Williams 
9/28/98Œ
10/16/96 
8/23/96Œ10/31/97 
61. Carolyn McCray 
10/5/98Œ
6/24/99 
9/4/96Œ10/23/98 
62. Bahadur Singh 
10/6/98Œ
6/18/99 
No 63. Jose Del Rio 
10/13/98Œ
10/28/98 
1/7/97Œ4/9/97 
64. Luis Ingles 
10/19/98 
4/10/97Œ10/29/98 
65. Lourdes Contreras 
10/22/98Œ
10/28/98 
7/97Œ7/98 
66. Melissa Howard 
10/22/98Œ
10/26/98 
12/26/96Œ6/19/98 
 